COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-13-00398-CV


Arjana Muhametaj, d/b/a Little           §   From the 153rd District Court
Brothers Family Restaurant, a/k/a
Family Restaurant

v.                                       §
                                             of Tarrant County (153-265909-13)
Northern Trust Bank of California,
N.A. and Bruce R. McAllister, not
personally but solely as co-trustees     §
of the MRM 1990 Trust f/b/o Bruce
R. McAllister (f/k/a Margot M.               February 6, 2014
Dippert), not personally but solely as
co-trustees of the MRM 1990 Trust        §
f/b/o Margot M. Dippert, Durango
Restaurants, LLC, d/b/a Little
Caesar’s Restaurant                      §   Opinion by Justice McCoy

                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.


                                     SECOND DISTRICT COURT OF APPEALS

                                     By /s/ Bob McCoy
                                         Justice Bob McCoy